Citation Nr: 0909296	
Decision Date: 03/12/09    Archive Date: 03/26/09

DOCKET NO.  04-33 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for residuals of a left 
ankle fracture, claimed as secondary to service-connected 
internal derangement of the left knee.

2. Entitlement to service connection for residuals of a right 
hand fracture, claimed as secondary to service-connected 
internal derangement of the left knee.

3. Entitlement to service connection for degenerative disc 
disease of the lumbar spine, claimed as secondary to service-
connected internal derangement of the left knee.

4. Entitlement to service connection for left arm fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

5. Entitlement to service connection for left foot fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

6. Entitlement to service connection for broken toes, claimed 
as secondary to service-connected internal derangement of the 
left knee.

7. Entitlement to service connection for a sternum fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

8. Entitlement to service connection for a nose fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.

9. Entitlement to service connection for a skull fracture, 
claimed as secondary to service-connected internal 
derangement of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Buck, Counsel


INTRODUCTION

The Veteran served on active duty from September 1965 to July 
1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida, which denied entitlement to the benefits currently 
sought on appeal.  

The Veteran appeared before the undersigned Veterans Law 
Judge in a Travel Board hearing in St. Petersburg in February 
2007 to present testimony on the issues on appeal.  In August 
2007, the Board remanded the claims for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran submitted a VA Form 21-4138, Statement in Support 
of Claim, dated in September 2008 and received in October 
2008, on which he reported that he was told by his primary 
care doctor, Dr. W., as well as by a "specialist in Bay 
Pines" that his service-connected left knee disability had 
caused the disabilities for which he now seeks service 
connection.  The claims file contains a February 2005 
positive opinion from Dr. W; however, there is no opinion in 
support of the claim from a specialist at Bay Pines.  The 
Veteran further requested that all outstanding progress 
notes, including surgical reports, be associated with the 
file.  The January 2003 surgical report concerning the 
Veteran's left knee is of record; however, there are no 
outpatient treatment notes of record since April 2006.

While the Veteran receives regular VA treatment, it is 
unclear from this statement whether the referenced specialist 
in Bay Pines is part of the VA healthcare system or if they 
are in private practice.  The Veteran must notify VA of this 
information so that it may fulfill its duty to assist in 
obtaining these outstanding records.  

While the further delay of this case is regrettable, due 
process considerations require such action.  Accordingly, the 
case is REMANDED for the following action:

1.  Request the Veteran to provide contact 
information for the specialist in Bay 
Pines to whom he refers in his 
correspondence to VA dated in September 
2008 and received in October 2008.  In 
this regard, the Veteran should be asked 
the name of the specialist and the dates 
of treatment from this specialist.  The 
Veteran should also be asked to provide 
any written nexus opinion evidence he has 
from the Bay Pines specialist.  If there 
are outstanding records from this sources, 
they must be obtained.

2.  Obtain any outstanding VA outpatient 
clinical records, including those from the 
orthopedic clinic, for this Veteran, from 
April 2006 forward. 

3.  Thereafter, readjudicate the issues on 
appeal.  If the determinations remain 
unfavorable to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of 
the case.  The Veteran and his 
representative should be afforded the 
applicable time period in which to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. OSBORNE 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

